Citation Nr: 9901411	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right eye glaucoma 
as secondary to service-connected left eye aphakia with 
secondary glaucoma and cyclodialysis.

2.  Entitlement to an increased rating for left eye aphakia 
with secondary glaucoma and cyclodialysis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1954 to November 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) from a March 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating in excess of 
30 percent for the veterans aphakia of the left eye, with 
secondary glaucoma and cyclodialysis and granted special 
monthly compensation based on loss of use of one eye.  In 
December 1996 the veteran filed a claim for service 
connection for right eye glaucoma as secondary to his 
service-connected left eye disorder.  By May 1997 rating 
decision the Columbia, South Carolina RO denied service 
connection for right eye glaucoma as secondary to the service 
connected left eye disability.  The veteran appealed that 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  No competent evidence has been presented to show that the 
veterans right eye glaucoma is causally related to his 
service-connected left eye aphakia with secondary glaucoma 
and cyclodialysis.

3.  The veteran is blind in the left eye with no light 
perception; there is no serious cosmetic defect or 
enucleation, and he is not blind in the non-service-connected 
right eye.

CONCLUSIONS OF LAW

1.  The claim of secondary service connection for a right eye 
disorder is not well-grounded.  38 U.S.C.A. §  5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  A rating in excess of 30 percent for a left eye disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.383, 4.79, 4.80, 4.84a, 
Diagnostic Code 6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on enlistment examination 
in February 1954, the veteran had 20/20 vision in both eyes.  
In 1954 he suffered an injury resulting in a traumatic 
cataract of the left eye and two iridodialysis holes in the 
lower temporal area of the left eye.  In July 1956 he 
underwent a coreoplasty of the left eye.  His discharge 
diagnosis was cataract, traumatic, cause:  blunt blow to eye; 
iridodialysis, left eye; and strabismus due to amblyopia, 
left eye.  In February 1957 he underwent cataract discission 
in the left eye.  On discharge examination in October 1957 it 
was noted that he had exotropia of the left eye, 
approximately 20 degrees, and traumatic cataract of the left 
eye.  His uncorrected distance vision in the right eye was 
20/20 and in the left eye was 20/400.  His uncorrected near 
vision in the right eye was 20/20 and in the left eye was 
20/100.

VA medical center (VAMC) hospital records show that in March 
1975 and again in June 1975 the veteran underwent a 
cyclodialysis of the left eye.  In December 1975 he underwent 
recession and resection of the left eye.  In October 1977 he 
underwent cyclocryotherapy of the left eye.  

VAMC outpatient treatment records dated from July 1983 to 
December 1996 showed that the veteran underwent regular 
ophthalmologic examination and treatment for his right eye 
and for his left eye disorder.  In October 1996, examination 
revealed that uncorrected right eye vision was 20/20 and 
uncorrected visual acuity in the left eye was no light 
perception.  The assessment was POAG (primary open angle 
glaucoma) suspect in the right eye, with no evidence of C/D 
(cup to disc ratio) progression, and borderline IOP 
(intraocular pressure), iridodialysis and NLP (no light 
perception) in the left eye, secondary to trauma.  He denied 
any pain in the left eye.  In a November 1996 ophthalmology 
follow-up examination it was noted that the veteran had 
increased intraocular pressure in the left eye, but he denied 
any pain.  In December 1996, examination revealed that 
uncorrected vision in the right eye was 20/30 and there was 
no light perception in the left eye.  

By March 1996 rating decision, the RO granted the veteran 
entitlement to special monthly compensation based on loss of 
use of the left eye.

In December 1996 the veteran testified at a hearing that he 
had pain in his left eye all the time due to the glaucoma.  
He indicated that his left eye had been initially rated at 30 
percent over thirty years prior, and that since then he had 
gone blind in the left eye and had no light perception in the 
left eye.  He claimed he was told that his left eye would 
possibly need to be replaced, but said no.  He testified he 
would rather keep his left eye as it was, without a glass eye 
or any other type of operation.  He claimed he got infections 
in his eye and took medications for both eyes.  He indicated 
he had glaucoma and had had cataracts numerous times.  He 
claimed that his eye conditions affected his ability to work, 
because he could not perform well on the computer and could 
not do strenuous reading because it would give him headaches.  
He would have to perform these duties all day because there 
were no secretaries.  He indicated he could sit at the 
computer for 30 to 45 minutes, depending on how much his 
right eye hurt.  He claimed that several doctors had told him 
that eventually glaucoma might develop in his right eye, and 
that was why his medication and treatment increased in the 
right eye.  He indicated that his eyesight in his good 
eye, the right eye, had deteriorated and that the doctor told 
him this.  He said he had constant pain in the left eye.  

In a December 1996 letter, Brandon C. Whiteside, M.D. 
indicated that the veteran had been blind in the left eye for 
more than 15 to 20 years, secondary to trauma.  Dr. Whiteside 
reported that in the veterans right eye, his best corrected 
visual acuity was 20/25, and he was at risk for developing 
glaucoma in the right eye.  It was also noted that he had a 
very early cataract in the right eye that was not very 
significant visually.  

On VA examination in April 1997, the veteran reported that 
the cataract and glaucoma in his right eye were caused by the 
condition in his left eye.  He indicated he had been blind 
for 15 to 20 years, despite multiple operations.  Examination 
revealed that his best corrected visual acuity at a distance, 
in the right eye, was 20/40.  There was no light perception 
in the left eye.  His best corrected visual acuity, at near, 
was J3 in the right eye.  He had a 3.5 irregular pupil in the 
left eye, which did not constrict.  There was a positive 
afferent pupillary defect in the left eye.  His external 
examination was within normal limits bilaterally.  
Confrontation visual fields were full in the right eye.  In 
the left eye he could not do confrontation visual fields 
because he was blind.  His extraocular movements were full 
bilaterally.  He had slight irregularity in his lid 
inferiorly, in the right eye, which was possibly caused by 
blepharitis.  His conjunctiva was clear bilaterally.  The 
cornea was clear in both eyes.  His lens revealed 2+ nuclear 
sclerosis in the right eye.  He was aphakic in the left eye.  
Tension on applanation was 13 in the right eye and 12 in the 
left eye.  He had cyclodialysis times two in the left eye.  
The left eye was noted to be very difficult to view secondary 
to poor dilation, and he had very dense corneal retinal 
scarring throughout the retina of the left eye.  On Goldmann 
visual field 340 testing, he had very mild restriction 
superiorly in the right eye.  The impression was cataract and 
glaucoma suspect in the right eye, with a 0.5 cupped disc, 
and excellent intraocular pressure on medicines, and no light 
perception or vision in the left eye with left eye aphakia.  
The examiner opined that the veterans right eye disorders 
were separate from the injury he sustained to the left eye in 
1955 in Korea.  The examiner further opined that the 
condition in the veterans right eye was not in any way 
related to the condition in his left eye, noting that a 
complete and thorough review of the veterans claims folder 
was conducted.

In January 1998 the veteran testified at a personal hearing 
at the RO that his right eye had been deteriorating over the 
last year and he had to go back to using drops of Tinactin in 
both eyes.  He claimed he had a knot under his left eye 
and a knot in his right eye, caused by the glaucoma not 
draining properly.  He claimed that his right eye hurt, 
burned, and was strained all the time.  He indicated that 
three weeks prior, the doctor gave him another pair of 
prescription glasses and safety glasses that were a little 
stronger, due to the deterioration in his right eye.  He 
claimed that the doctor opined that the deterioration of his 
right eye could have been caused by his service-connected 
left eye.  He reported inflammation, swelling, and itching in 
his right eye.  He indicated that he was scheduled to go back 
to the doctor in February to have the knot cut out from 
under his left eye, but did not know what would be done about 
the knot over his right eye.  He claimed that the right eye 
affected his work because it burned and watered.  He felt 
that the right eye was straining, due to having to work on 
the computer, and he would get headaches.  He felt as if he 
had something in the right eye all the time, and thought it 
was due to the glaucoma and poor drainage.  He claimed he had 
to overuse his right eye because of the impairment on the 
left side.  The hearing officer indicated that the RO would 
defer a decision for 30 days so that the veteran could obtain 
a letter from his doctor.

A January 1998 VAMC ophthalmology follow-up examination 
report showed that the veteran had chalazion in both eyes, 
glaucoma suspect in the right eye, good intraocular pressure 
(IOP), history of trauma, and "multi-surgeries" in the left 
eye and no light perception in the left eye.

Analysis

                    Secondary Service Connection for a Right 
Eye Disorder

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  For a claim of service connection to 
be well-grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  To demonstrate the 
existence of a chronic disease in service or in the 
presumptive period, lay evidence will suffice if the 
disability is of a type as to which lay observation is 
competent to identify its existence.  Otherwise, medical 
evidence is necessary.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends that his right eye disorder was caused 
by his service-connected left eye disorder.  It is neither 
alleged, nor shown, that a right eye disorder was manifested 
in service.  On VA examination in April 1997 the examiner 
specifically opined, after a thorough review of the veterans 
entire claims folder, that the condition in his right eye was 
not in any way related to the condition in his left eye.  The 
veteran has submitted no competent (medical) evidence to 
support his assertion that his right eye glaucoma is due to 
his service connected left eye disorder.  The Board notes in 
that regard that he testified in January 1998 that his 
treating physician believed that the disorders in the two 
eyes were related.  He indicated he would submit a statement 
to that effect; and for that reason the case was held in 
abeyance.  He has not submitted any further statements.  Lay 
statements, such as his own assertions, are not competent 
evidence in this matter.  As a layperson he does not have the 
expertise to establish a medical diagnosis or medical 
etiology.  Layno v. Brown, 6 Vet. App. 465 (1994); King, 
supra, Savage, supra.  There is also no evidence that the 
service-connected left eye disorder aggravates right eye 
glaucoma.  Without competent evidence that right eye glaucoma 
is caused or aggravated by the service-connected left eye 
disorder, this claim of secondary service connection is not 
well-grounded.  Caluza, supra.

                              Increased Rating for a Left Eye 
Disorder

The veterans claim for increased compensation benefits is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that all evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained and that the duty to assist is met.  

The veterans left eye disorder is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070, and a 30 percent rating is 
assigned, consistent with a finding of blindness in one eye, 
with light perception only, and where the vision in the other 
eye is 20/40.  Service connection is not in effect for any 
right eye disability.  Where service connection is in effect 
for only one eye, the visual acuity in the non-service-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. § 3.383(a)(1), 4.84a.  Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye, unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.

The veteran contends that the currently assigned 30 percent 
rating for his service-connected left eye disorder does not 
adequately reflect the severity of his disability.  He 
contends that since the 30 percent rating was assigned 30 
years ago, his left eye has gone blind and he has pain in the 
left eye.  The Board initially notes that in March 1996 the 
RO granted special monthly compensation based on loss of use 
of the left eye.  As to the veterans complaints of pain in 
the left eye, the Board notes that in the most recent medical 
evidence, a VAMC ophthalmology follow-up exam in January 
1998, and the April 1997 VA examination, the veteran did not 
complain of any left eye pain; and further loss of function 
due to pain was not noted.  Moreover, in VAMC outpatient 
treatment reports dated in October 1996, November 1996, and 
December 1996, it was noted that the veteran specifically 
denied any pain in the left eye. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for a left eye disorder.  The veteran is not 
blind in the non-service-connected right eye, and there is no 
evidence (or allegation) of enucleation or a serious cosmetic 
defect in addition to the total loss of vision in the left 
eye.  On VA ophthalmologic examination in April 1997, visual 
acuity in the left eye was no light perception, and 20/40, 
corrected, in the non-service-connected right eye.  

The Board is mindful of the veterans contention that his 
service-connected left eye should be rated so as to reflect 
that the current visual acuity of the left eye is such that 
there is no light perception.  However, the rating criteria 
clearly provide that in the absence of enucleation or serious 
cosmetic defect, the maximum rating where loss of vision in 
one eye only is service connected and the veteran is not 
blind in the other eye is 30 percent.  38 C.F.R. §§ 4.80, 
4.84a, Code 6070.  


ORDER

Secondary service connection for right eye glaucoma is 
denied.

A rating in excess of 30 percent for left eye aphakia with 
secondary glaucoma and cyclodialysis is denied. 



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
